Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000022
                                                         06-JAN-2014
                                                         09:49 AM



                           SCWC-11-0000022

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         MICHELE A. QUITEVIS,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

                        LARRY L.J. QUITEVIS,
                   Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000022; FC-D NO. 93-215)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
 Circuit Judge Patrick W. Border in place of Acoba, J., recused)

          Petitioner/Plaintiff-Appellant’s Application for Writ

of Certiorari, filed on December 2, 2013, is hereby rejected.

          DATED:   Honolulu, Hawai#i, January 6, 2014.

Michael S. Zola,                  /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Gerald W. Scatena,
for respondent                    /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Patrick W. Border